Citation Nr: 0532641	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
October 1968 to September 1969.  She apparently had prior 
inactive service from July 1965 to March 1967 and December 
1967 to October 1968 (including an active duty for training 
period in July-August 1965).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the Des 
Moines, Iowa, Regional Office (RO), which denied service 
connection for a psychiatric disability, to include post-
traumatic stress disorder.  

In July 2005, the Board remanded the case for scheduling of a 
videoconference Board hearing.  In October 2005, a 
videoconference hearing was held before the undersigned Board 
Member/Veterans Law Judge.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability (other than 
post-traumatic stress disorder) was initially clinically 
shown decades after service, at a time too remote to be 
reasonably related to service, and has not been shown by 
competent clinical evidence to be etiologically related to 
service.

2.  It has not been shown, by credible competent evidence, 
that appellant has a diagnosed post-traumatic stress 
disorder.

3.  Appellant has a diagnosed personality disorder.  




CONCLUSION OF LAW

A chronic acquired psychiatric disability, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by appellant's wartime active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a December 2001 VCAA letter that 
was sent to the appellant prior to the October 2002 AOJ 
decision which denied her post-traumatic stress disorder 
service connection claim.  A subsequent November 2003 VCAA 
letter was also sent to appellant.  Additionally, such 
written correspondence as well as a Statement of the Case 
informed the appellant of what information and evidence was 
required to substantiate the claim in question and of her and 
VA's respective duties for obtaining evidence.  It is clear 
from the record, including the VCAA letter, that appellant 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed her that 
additional information or evidence was needed to support the 
claim, and asked her to send the information or evidence to 
the AOJ.  In addition, the Statement of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
after issuance of appropriate VCAA notice.  

The content of the notice provided to the appellant by said 
VCAA letter as discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It should also be noted that she 
had the opportunity to testify at a recent videoconference 
Board hearing.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this service connection appellate issue to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records and available post-
service VA and private medical records.  Although she 
apparently had prior inactive service from July 1965 to March 
1967 and December 1967 to October 1968 (including an active 
duty for training period in July-August 1965), there are no 
pertinent contentions with respect to these periods.  
Additionally, a September 2002 VA psychiatric examination was 
conducted that adequately addressed the etiology of any 
psychiatric disability manifested and whether a post-
traumatic stress disorder was shown.  Although during a 
videoconference Board hearing, appellant testified to 
receiving private psychiatric treatment shortly after 
service, she could not recall the psychiatrist's name.  
Without such information, VA would be unable to obtain such 
private medical records, assuming they exist.  See 
transcript, pgs.12 and 18.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to the appellate issue and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate said claim has 
been obtained.  There is no indication in the file that there 
are additional, available, relevant records that have not yet 
been obtained insofar as the appellate issue is concerned.  
See Mayfield, supra.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Congenital or developmental defects,... personality 
disorders...as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides: Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Additionally, the provisions 
of 38 C.F.R. § 3.304(f)(3) state, in pertinent part:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

Parenthetically, a December 2001 RO letter requested 
appellant to provide non-military evidence to substantiate 
the alleged service stressor in compliance with 38 C.F.R. 
§ 3.304(f)(3).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant alleges, in essence, that her post-traumatic stress 
disorder resulted from service stressors involving sexual 
harassment after she admitted to being homosexual to her 
female commanding officer and ultimately her rape by that 
officer.  The evidentiary record, including the service 
medical and personnel records, does not substantiate the 
alleged rape.  However, appellant's service personnel records 
do confirm that in May 1969, appellant admitted to her 
commanding officer that she had participated in preservice 
acts of homosexuality; that she was fearful that a background 
investigation would reveal that preservice conduct; that in 
June 1969, one of the identified homosexual partners admitted 
to such acts with appellant occurring during June-July 1968; 
and that appellant submitted a resignation for the good of 
the service and under honorable conditions.  

None of the appellant's active service medical records, 
including a September 1969 service separation examination 
report, contain any complaints, findings, or diagnoses 
pertaining to a psychiatric disability.  

In a March 1971 written statement, appellant reported that 
she had withdrawn from school last December due to 
unspecified illness and personal problems.

In July 2001, appellant filed an initial claim for VA 
disability benefits for a psychiatric disability.

April-August 2001 private clinical records noted a prior 
psychiatric history back to 1970, with reported treatment by 
a therapist after service and again in 1979 and a 1992 
hospitalization for diagnosed hypomania.  Appellant stated 
that an incident involving a sexual relationship with an 
officer had resulted in her being forced out of service and 
that this had affected her whole life.  Diagnoses included 
adjustment disorder, personality disorder, and rule out 
bipolar disorder.  

In an October 2001 written statement, appellant alleged 
sexual harassment by a female officer in service.  In a 
subsequent May 2002 written statement, appellant alleged that 
in addition to said sexual harassment, that officer raped her 
in June 1969.  

April-May 2001 private clinical records included diagnoses of 
bipolar disorder, hypomania, and gender dysphoria.  On 
October 2001 private hospitalization, appellant reported that 
during childhood, she had been sexually molested by a brother 
and that in the Marine Corps, she had been sexually 
traumatized by a commanding officer's sexual advances.  
Diagnoses included impulse control disorder, bipolar 
disorder, and personality disorder.  

In a May 2003 written statement, an individual with degrees 
in journalism and education reported that prior to October 
1967, appellant was a well-functioning person and had worked 
as a teacher; and that after September 1969 service 
discharge, her functioning level had decreased.  

On September 2002 VA psychiatric examination, the examiner 
stated that the claims file had been reviewed; that appellant 
provided a history of lifelong hypomanic symptoms which she 
dated back to her resignation from service; and that she 
reported having been sexually harassed by her commanding 
officer after confessing to her about her homosexuality.  She 
reported having had sexual identity confusion in early 
childhood.  Clinically, her speech appeared very fast, over-
inclusive, and tangential.  Diagnostic impressions were rule 
out chronic hypomania; and personality disorder not otherwise 
specified but with very strong schizotypal traits.  The 
examiner opined that appellant's primary problem might be a 
schizotypal disorder with possible chronic hypomania; that 
from her life history, she had been unable to function from a 
psychiatric problem; and that he did not believe that this 
was directly related to what happened during her military 
service, but rather that that experience was just a symptom 
of an underlying problem that she had prior to service.  
Additionally, the examiner opined that appellant did not have 
any symptoms meeting the criteria for a post-traumatic stress 
disorder.  

VA clinical records dated from May 2000 to July 2004 reveal 
that in November 2002, appellant reported a lifelong history 
of hypomanic symptoms.  Diagnostic impressions included rule 
out bipolar disorder versus cyclothymia, rule out schizotypal 
[personality disorder], depression versus anxiety disorder, 
dependent personality traits, and cyclothymia.   

Although during an October 2005 videoconference Board 
hearing, appellant testified to receiving private psychiatric 
treatment shortly after service, she could not recall the 
psychiatrist's name.  

In summary, none of the appellant's active service medical 
records, including a September 1969 service separation 
examination report, contain any complaints, findings, or 
diagnoses pertaining to a psychiatric disability, or 
preservice history thereof.  The earliest post-service 
clinical evidence documenting an acquired psychiatric 
disability was not until the early 2000's, many years after 
service, when diagnoses included adjustment disorder, bipolar 
disorder, cyclothymia, and anxiety or depressive disorder.  
There is simply no competent clinical evidence establishing 
any continuity of symptomatology between service and her 
post-service psychiatric symptomatology, nor medical opinion 
relating an acquired psychiatric disability to service onset.  
Even assuming the accuracy of her history of lifelong 
hypomanic symptoms, an acquired psychiatric disorder was not 
shown to have been manifested in service.  

Additionally, none of the in-service or post-service clinical 
evidence of record includes a diagnosis for post-traumatic 
stress disorder.  To the contrary, the September 2002 VA 
psychiatric examination included diagnoses for psychiatric 
disorders other than post-traumatic stress disorder, and the 
examiner specifically stated that appellant did not have any 
symptoms meeting the diagnostic criteria for a post-traumatic 
stress disorder.  Since symptoms diagnostic of a post-
traumatic stress disorder or a diagnosis for post-traumatic 
stress disorder have not been clinically documented, whether 
or not she was exposed to a stressor in service is not 
determinative of this issue.  The critical point is that 
there is no competent evidence indicating that the appellant 
currently has a diagnosed post-traumatic stress disorder.  In 
Brammer, supra., the Court held that in the absence of proof 
of a present disability there can be no valid claim.  
Appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  As such, there is no post-traumatic stress disorder 
entity to service connect.  

Thus, given the fact that an acquired psychiatric disability 
(other than post-traumatic stress disorder) was initially 
clinically shown decades after service, and the lack of 
competent clinical evidence showing that appellant has a 
diagnosed post-traumatic stress disorder, the claim for 
service connection for an acquired psychiatric disability, to 
include post-traumatic stress disorder, is denied.  It should 
be pointed out that although the clinical evidence indicates 
that appellant has a personality disorder, personality 
disorders are not service connectable.  See 38 C.F.R. 
§ 3.303(c) and Sabonis, supra.  Consequently, service 
connection for a psychiatric disability, to include post-
traumatic stress disorder, is not warranted.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for a psychiatric disability, to include 
post-traumatic stress disorder, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


